Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 17, 2017                                                                                     Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                        Robert P. Young, Jr.
                                                                                                             Brian K. Zahra
  155148                                                                                             Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                             Joan L. Larsen,
                                                                     SC: 155148                                        Justices
  In re DENG, Minors.                                                COA: 333365
                                                                     Kent CC Family Division:
                                                                     14-053706-NA; 14-053707-NA;
                                                                     14-053708-NA; 14-053709-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the December 20, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 17, 2017
           s0214
                                                                                Clerk